Citation Nr: 0601845	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral ankle 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1975.

The issues of whether new and material evidence had been 
submitted to reopen claims for a back disability and 
bilateral ankle disabilities were previously before the Board 
of Veterans' Appeals (Board) in September 1999.  At that 
time, the Board determined that the veteran had not presented 
new and material evidence.

This appeal arose before the Board from a September 2002 
rating decision of the Fort Harrison, Montana, Department of 
Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefits. 


FINDINGS OF FACT

1. In September 1999, the Board found that the veteran had 
not presented sufficient new and material evidence to reopen 
the claims of entitlement to service connection for low back 
and bilateral ankle disabilities.

2.  Evidence submitted since the September 1999 Board denial 
fails to show that any current back disability or any current 
ankle disabilities are etiologically related to any in-
service injury.


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied reopening the 
claim for service connection for a low back disorder in 
September 1999 is not new and material, and the 1999 decision 
is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107, 7104(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159, 3.303(b), 20.1105 (2005).

2.  Evidence received since the Board denied reopening the 
claim for service connection for bilateral ankle disorders in 
September 1999 is not new and material, and the 1999 decision 
is final and is not reopened.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107, 7104(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.159, 3.303(b), 20.1105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

The veteran filed his claim in August 2002.  He was then sent 
VCAA notice letters in August 2002 and January 2004.  The 
letters informed him of what evidence and information was 
needed to substantiate his claims.  He was also told what 
information and evidence he could submit and what evidence 
and information VA would obtain in his behalf.  Finally, he 
was told that he could submit any evidence relevant to his 
claims.  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

All VA treatment records referred to by the veteran were 
obtained and associated with the claims folder.  Therefore, 
because the veteran has been properly informed of the 
notification and assistance duties of the VCAA, and all 
identified pertinent evidence has been secured for review in 
conjunction with his claim, the Board may proceed to the 
merits of the appeal.


II.  Applicable laws and regulations

The regulation governing the reopening of claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Claims filed after that date will be 
adjudicated using the revised version.  Because the veteran 
filed his claim in August 2002, the revised version will be 
applied.

Pursuant to 38 C.F.R. § 3.156(a) (2005), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R.§ 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Low back

The evidence that was of record at the time of the September 
1999 Board decision included the service medical records.  
These show that in February 1975 the veteran had reported 
straining his back the previous day while lifting a heavy 
object.  The objective examination noted moderate bilateral 
paraspinous muscle spasms.  The neurological evaluation was 
within normal limits.  The assessment was low back strain.  
The November 1975 separation examination noted no complaints 
concerning the back and the objective examination was normal.

A VA treatment record from March 1977 noted the veteran's 
complaints of back pain.  He had good range of motion and no 
spasms.  An X-ray showed moderate scoliosis and spina bifida 
at S1.  The assessment was back strain.

In December 1983, the veteran's private physician had written 
a note indicating that he had seen the veteran in August 
1977, at which time he was diagnosed with mild lumbar 
myofascitis.  There was no record of an accident or an injury 
that had brought this on.  No X-rays had apparently been 
obtained.

In August 1984, the veteran's sister submitted a statement in 
which she stated that in February or March 1977, she had 
helped her mother take the veteran to a VA hospital for 
complaints of back pain.  He had said that he had injured it 
in service.




The veteran was afforded a VA examination in October 1989.  
He stated that he had fallen in the 1970's and that he had 
had back pain ever since.  He also reported occasional loss 
of sensation in the lower extremities.  Forward flexion was 
to 80 degrees; lateral flexion was to 30 degrees bilaterally; 
and extension was normal. There were no spasms and straight 
leg raises were negative.  An X-ray showed minimal anterior 
spurring at L4-L5.  The diagnosis was chronic lumbalgia with 
history of numbness that develops in the lower extremities 
(with a normal examination).

The veteran was seen on an outpatient basis by VA.  In March 
1991, he complained of low back pain.  He displayed full 
range of motion and negative straight leg raises.  An X-ray 
showed degenerative changes with anterior spurring at L4 and 
L5.  A June 1993 record showed discogenic low back pain with 
questionable radiation.  Range of motion was full.  In August 
and September 1993, he complained of back pain, which he 
related to an inservice back injury.

In September 1996, the veteran submitted statements from 
family members.  They all reiterated the assertion that the 
veteran had back pain as the result of an inservice injury.

A September 1997 VA treatment record noted the veteran's 
contention that he had chronic low back pain secondary to a 
reported injury in service.  An X-ray showed spurring.  He 
had decreased range of motion and 5/5 heel and toe walking.  
The impression was discogenic low back pain without 
radiation.

The evidence received after the September 1999 Board decision 
included VA outpatient treatment records.   A CT scan 
performed in January 1998 noted that the L3-5 disks were 
normal, with no evidence of central canal stenosis, lateral 
recess stenosis or neural foraminal narrowing.  At L5-S1, 
there was moderate left paracentral disk bulge (questionable 
herniated nucleus pulposus) extending to and posteriorly 
displacing the thecal sac with left lateral extension to the 
lateral recess and left neural foramen producing mild left 
neural foraminal narrowing.  A January 1999 X-ray showed 
ventral osteophytes at L3, L4, and L5.  A MRI conducted in 
January 1999 found no disk herniation at L5-S1.  There was no 
foraminal and/or canal compromise.  At L4-5 there was bulging 
of the annulus fibrosis, and a subtle mid-line herniation 
could not be excluded.  However, there did not appear to be 
significant foraminal and/or canal compromise.  

In March 2000, the veteran complained that he had hurt his 
back and had not been able to get up all weekend.  He stated 
that he had had low back pain ever since falling on his 
tailbone in 1974.  He referred to trouble walking secondary 
to low back pain, which sometimes radiated into the right 
thigh.  Vibratory sense was normal, as was strength of the 
lower extremities.  He refused to do either flexion or 
extension, but both lateral flexion and rotation were normal.  
Only his SI joints were tender.  Straight leg raises were 
positive at 60 degrees.  The assessment was SI joint pain.  
In July 2001, he complained of a recent flare-up of back pain 
with spasms on sitting; when going from standing to sitting, 
the pain would radiate to the knees.  He had pain at 80 
degrees of straight leg raising.  In February 2002, he 
described episodes of his back going out on him, causing him 
to fall.  After such a fall, he would spend days in bed.  
Degenerative disc disease at L4-5 was diagnosed.

After a careful of the evidence of record, the Board finds 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened, and the Board's 1999 decision remains final.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. § 3.156(a) 
(2005).  The VA treatment records that the veteran has 
submitted are "new," in that they were not previously 
before agency decisionmakers.  

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that the complaints of a back 
strain in service resulted in the development of a chronic 
low back disability.  The VA outpatient treatment records 
submitted by the veteran do not contain any opinion or 
suggestion that his currently diagnosed disc disease in the 
low back is etiologically related to the in-service acute 
back strain.  Rather, these records simply continue to show 
treatment for his current complaints of back pain.  As such, 
they are cumulative and redundant of evidence in the record 
at the time of the last prior final denial.  Therefore, the 
treatment records submitted by the veteran do not raise a 
reasonable possibility of substantiating the veteran's claim 
that his in-service acute back strain resulted in the 
development of a chronic low back disability.

It is concluded, therefore, that the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for a low back disability.

B.  Bilateral ankle disabilities

The evidence that was of record at the time that Board issued 
its decision in September 1999 included the service medical 
records.  These noted that the veteran had sprained his right 
ankle in June 1974.  There was swelling, ecchymosis, and the 
lateral malleolus displayed reduced range of motion.  An X-
ray found no fracture.  He was put in a short leg cast, which 
was removed one week later.  At the time of the removal of 
the cast, there was no swelling, and the ankle had good range 
of motion.  On September 19, 1975, he twisted his left ankle.  
There was slight swelling, no discoloration, and no 
tenderness when touched or during movement (there was only 
tenderness when pressure was applied).  On September 29, the 
swelling was reduced and there was no pain on movement.  The 
following day, he complained of increased pain on walking or 
on prolonged standing.  There was discoloration of the area 
and it was tender to touch, but not on movement. The 
assessment was of a sprain, and he was advised not to run for 
four days.  At the time of the November 1975 separation 
examination, the veteran offered no complaints about either 
ankle, and the examination was negative.

Post-service VA treatment records indicated that in March 
1991, the veteran complained of "weak" ankles.  In December 
1992, he stated that he was having a flare-up of his gout, 
this time in his ankles.

In September 1996, the veteran submitted statements from 
various family members.  These all noted that the veteran had 
hurt his ankles in service.  


The evidence submitted after the September 1999 Board 
decision included numerous VA outpatient treatment records.  
These contained occasional references to treatment for gout, 
which sometimes effected the ankles.  However, there was no 
mention of any complaints of or treatment for ankle injury 
residuals.

After a careful of the evidence of record, the Board finds 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the Board's 1999 decision remains final.

As noted, "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  See 38 C.F.R. 
§ 3.156(a) (2005).  The VA treatment records that the veteran 
has submitted are "new," in that they were not previously 
before agency decisionmakers.  

However, this evidence is not "material," in that it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim, that is, that the bilateral ankle sprain 
noted in service resulted in the development of bilateral 
ankle disabilities.  While the treatment records submitted 
continue to show occasional references to gouty arthritis, 
there is absolutely no mention of any ankle disabilities that 
have been attributed to the ankle sprains noted in service.  
As such, they are cumulative and redundant of evidence in the 
record at the time of the last prior final denial.  
Accordingly, the treatment records submitted by the veteran 
do not raise a reasonable possibility of substantiating the 
veteran's claim that his in-service acute bilateral ankle 
sprains resulted in the development of a chronic bilateral 
ankle disabilities.

The Board concludes, therefore, that the veteran has not 
presented new and material evidence to reopen his claim for 
service connection for bilateral ankle disabilities.




ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for a low 
back disability, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for bilateral 
ankle disabilities, the benefit sought on appeal is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


